Citation Nr: 1143388	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart murmur.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a sleep disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a lung disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a liver disorder.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a kidney disorder.

6.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to September 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a December 2007 rating decision, the RO denied the Veteran's request to reopen previously denied claims for service connection for a heart murmur, a sleep disorder, disorders of the lungs and liver, and hearing loss.  In a March 2008 rating decision, the RO denied the Veteran's request to reopen a previously denied claim for service connection for a kidney disorder.

In this decision, the Board grants reopening of the claims for service connection for a heart murmur and a liver disorder.  Each of those reopened claims must be considered on its merits.  The Board finds it necessary to develop additional evidence with respect to those claims, and therefore REMANDS the case to the RO via the Appeals Management Center (AMC), in Washington, DC, as discussed in the REMAND portion of the decision below.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement with a September 2003 rating decision denying service connection for a heart murmur, a sleep disorder, disorders of the lungs, liver, and kidneys, and hearing loss.

2.  Evidence received since the September 2003 rating decision includes records showing current findings of a heart murmur.

3.  With respect to the claim for service connection for a sleep disorder, evidence received since the September 2003 rating decision is cumulative and redundant of the evidence assembled before that rating decision.

4.  Evidence received since the September 2003 rating decision does not show that the Veteran has any current lung disorder.

5.  Evidence received since the September 2003 rating decision includes abnormal liver function studies and a positive hepatitis A antibody. 

6.  Evidence received since the September 2003 rating decision does not show that the Veteran has any current kidney disorder.

7.  Evidence received since the September 2003 rating decision does not show that the Veteran has hearing impairment that constitutes a disability for VA compensation purposes.



CONCLUSIONS OF LAW

1.  The September 2003 rating decision denying service connection for a heart murmur, a sleep disorder, disorders of the lungs, liver, and kidneys, and hearing loss is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Evidence received since the September 2003 rating decision is new and material and the claim for service connection for a heart murmur is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The evidence received since the September 2003 rating decision is not new and material to reopen the claim for service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The evidence received since the September 2003 rating decision is not new and material to reopen the claim for service connection for a lung disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  Evidence received since the September 2003 rating decision is new and material and the claim for service connection for a liver disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

6.  The evidence received since the September 2003 rating decision is not new and material to a claim for service connection for a kidney disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

7.  The evidence received since the September 2003 rating decision is not new and material to reopen the claim for service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The Court has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service 
and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in October 2007 and January 2008.  The RO issued those notice letters prior to the rating decisions that addressed the claims to reopen the previously denied claims.  In the 2007 and 2008 letters, the RO advised the Veteran what information and evidence was needed to substantiate a claim for service connection.  The RO notified the Veteran of the information and evidence necessary to reopen the previously denied claims and the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO informed the Veteran what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The RO also advised the Veteran how VA determines disability ratings and effective dates.  The case was last adjudicated in November 2010.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post service treatment records, VA examination reports, and the transcript of the hearing that the Veteran had at the RO in September 2009, before a Decision Review Officer (DRO).

In this case, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Request to Reopen Previously Denied Claims

In 2003, the Veteran submitted a claim for service connection for multiple disorders, including a heart murmur, a sleep disorder, disorders of the lungs, liver, and kidneys, and hearing loss.  In a September 2003 rating decision, the RO denied service connection for the claimed disorders.

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued.  38 U.S.C.A. § 7105.  The Veteran did not file an NOD with the RO's September 2003 rating decision.  Therefore, that decision became final.  38 C.F.R. §§ 20.302, 20.1103.

A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured.  38 U.S.C.A. § 5108.  The Court has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran reports that he was exposed to radiation during his service as a machinist mate in the reactor division on a nuclear-powered aircraft carrier.  He contends that he has current disorders of the lungs, liver, and kidneys that were caused by that radiation exposure.  The Veteran's service records show that he served on a nuclear-powered aircraft carrier from March 1997 to August 2002.  The Veteran's service treatment records include records of occupational exposure to ionizing radiation in 1997 through 2000.  In March 2003, an official with the United States Department of the Navy, Naval Dosimetry Center, provided the history of service-incurred occupational exposure to ionizing radiation for the Veteran.  The official stated that the Veteran was exposed to a deep dose equivalent (DDE)-Photon dose of 00.120 REM.

Service connection for disability based on exposure to ionizing radiation may be established in one of three ways.  First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).  Second, in all cases in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease is the result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose, and the radiation dose will be considered in reviewing the case.  38 C.F.R. § 3.311 (2011).  Third, as statutory and regulatory provisions regarding service connection for radiogenic diseases do not operate to exclude the traditional (direct incurrence) approach, service connection may be established based on medical evidence of a current disease etiologically related to in-service events.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  


Heart Murmur

With respect to the heart murmur claim, the evidence that was in the claims file in September 2003 includes medical records from service and the years immediately following service.  The evidence from around the time of the Veteran's entry into service provides mixed information as to whether the Veteran was told he had a heart murmur before service.  During service, some clinicians who saw the Veteran noted a systolic ejection murmur.  The RO denied the claim due to lack of a current disability.

The evidence that has been added to the claims file since September 2003 includes statements from the Veteran and more recent medical records.  Clinicians have continued to report that the Veteran has a systolic heart murmur and have done cardiac workups for chest pain.  In his September 2009 hearing before a DRO, the Veteran stated that a doctor told him that an anthrax vaccine during service or radiation exposure during service might have caused his heart murmur.  He also reported that he sometimes experienced tightness in the chest that was not related to exertion.  

The evidence received since September 2003, particularly the continued notation of a heart murmur and cardiac workups for chest pain, addresses a factual basis for the previously denial of the claim, that is, a current disability.  There is evidence, then, that is both new and material to the claim.  The Board grants reopening of the claim.

While the new evidence is sufficient to reopen the claim, remaining questions regarding the claim call for the development of additional evidence before adjudicating service connection on its merits.  The Board will address the evidence to be developed in a REMAND section, below.

Sleep Disorder

With respect to the sleep disorder claim, the evidence that was in the claims file in September 2003 includes service and post-service treatment records.  The service treatment records contain no reports of problems with sleep.  After service, on VA medical examination in May 2003, the Veteran reported that he awakened about every two hours at night.  He stated that his sleep might be disturbed by worry about his radiation exposure during service.  The examiner did not find any signs of neurologic or psychiatric abnormality.  The examiner stated that the Veteran had a sleep disorder that was most likely situational and extrinsic.  The RO denied the claim as there was no current disability.

The evidence that has been added since September 2003 includes more recent statements from the Veteran.  In a June 2007 statement, the Veteran asserted that he had a sleep disorder due to stress over his radiation exposure during service and concerns over his liver, kidneys, and lungs.  In the September 2009 DRO hearing, the Veteran reported that he began to have trouble sleeping after service.  He indicated that he thought about events during his service, and had trouble sleeping.  He stated that he had not had treatment for the sleep difficulty.

Before September 2003, the Veteran reported that he had trouble sleeping because he worried about events related to service.  Since September 2003, he has provided additional statements making the same assertion.  The added statements are cumulative and redundant of the earlier statements, and thus do not constitute new and material evidence.  There is no medical evidence establishing a diagnosis of a sleep disability to account for his complaints.  As evidence that is new and material has not been received, the Board denies the request to reopen the claim.

Lung Disorder

With respect to the lung disorder claim, the evidence that was in the claims file in September 2003 includes the Veteran's 2003 claim, and medical treatment and examination records from service and the years immediately following service.  In 1997, the Veteran reported working with asbestos in the course of such tasks as patching valves.  His service treatment records include records of exposure to ionizing radiation.

With his April 2003 claim, the Veteran submitted the report of a December 2002 workplace physical examination.  On that examination, the results of pulmonary function tests and chest x-rays were normal.  In his April 2003 claim, the Veteran reported having lung problems.  He attributed liver and kidney problems, but not lung problems, to radiation exposure during service.  On the report of a May 2003 VA examination, the examiner related having reviewed the workplace examination.  The Veteran reported episodes of wheezing.  No wheezing or breathing abnormalities were present on examination.  The examiner noted that pulmonary function tests and chest x-rays showed no abnormality.

The evidence that has been added to the claims file since September 2003 includes additional medical records and statements from the Veteran.  In June 2007, the Veteran submitted the March 2003 notice from the Navy, showing the dose of ionizing radiation to which the Veteran was exposed during service.  In his June 2007 claim, the Veteran asserted that he had a lung disorder as a result of his radiation exposure.  VA outpatient treatment records reveal no lung disorder.  There were no rales, rhonchi or wheezing noted in 2008 and his lungs were noted to be clear with normal breath sounds in 2009.  None of the medical records reflect any current lung disability.  

The evidence considered in September 2003 showed the Veteran's reports of respiratory symptoms, without any diagnosis or other medical finding of a lung disorder.  Since September 2003, evidence that was not considered in September 2003 was added.  The Veteran added the assertion that radiation exposure during service has affected his lungs.  The new evidence, however, does not contain any medical finding that the Veteran has any current lung disorder.  The new evidence, even considered with the old evidence, does not tend to show that the Veteran has a lung disorder.  Thus, the new evidence does not raise a reasonable possibility of substantiating a claim for service connection for a lung disorder.  As such, the new evidence is not material to the claim.  As the added evidence is not both new and material, the Board denies the request to reopen the claim.


Liver Disorder

With respect to the liver disorder claim, the evidence that was in the claims file in September 2003 includes the Veteran's 2003 claim, and medical records from service and the following years.  In a 2002 workplace physical, the Veteran had abnormal results on liver function tests.  In his 2003 claim, the Veteran contended that he had a liver problem related to radiation exposure during service.  On VA examination in May 2003, the examiner reported that the results of more recent liver function tests were normal.  The claim was denied for lack of a current disability.

The evidence added to the claims file since September 2003 includes more recent medical findings and statements from the Veteran.  VA outpatient treatment notes reflect that in July 2008 liver function tests were normal.  In the September 2009 RO hearing, the Veteran reported having had an abnormal liver function test.  In VA primary care in September 2009, it was noted that the Veteran had abnormal liver function tests and that testing was positive for hepatitis A antibody.

Prior to September 2003, there was mixed evidence as to whether the Veteran had any liver abnormality.  The 2009 VA treatment record showed a possible liver abnormality.  That finding is relevant to the question of whether the Veteran has a liver disorder.  The existence of a current liver disorder is relevant to the service connection claim.  As there is evidence of liver abnormality in 2003 and in 2009, the new evidence raises a reasonable possibility of substantiating the claim.  The Board therefore grants reopening of the claim.

As the service connection claim is reopened, it must be considered on its merits.  Questions remain, however, on the nature and likely etiology of any current liver disorder.  The Board therefore REMANDS the claim for the development of additional evidence, as described in the REMAND section, below.


Kidney Disorder

With respect to the kidney disorder claim, the evidence that was in the claims file in September 2003 includes the Veteran's 2003 claim, and medical records from service and the following years.  In a 2002 workplace physical, urinalysis revealed abnormal results, with proteinuria.  The examiner recommended further evaluation of kidney function.  In his 2003 claim, the Veteran contended that he had a kidney problem related to radiation exposure during service.  On VA examination in May 2003, the results of urinalysis were normal.  The claim was denied for lack of a current disability.

The evidence added to the claims file since September 2003 includes more recent medical findings and statements from the Veteran.  VA outpatient treatment notes reflect that in July 2008 urinalysis results were normal.  In the September 2009 RO hearing, the Veteran reported a history of abnormal results on testing of kidney function.

The evidence considered in September 2003 included abnormal urinalysis results in 2002, followed by normal results in 2003.  The evidence added since September 2003 does not show any ongoing kidney dysfunction.  The new evidence, even considered with the old evidence, does not tend to show that the Veteran has a current kidney disorder.  Thus, the new evidence does not raise a reasonable possibility of substantiating a claim for service connection for a kidney disorder.  As such, the new evidence is not material to the claim.  The added evidence is not both new and material, so the Board denies the request to reopen the claim.

Hearing Loss

The Veteran reports that he was exposed to loud noise, including engine noise, in his service duties as a machinist mate.  He states that he wore hearing protection while performing his duties.  He contends that he has hearing loss resulting from that noise exposure.  
Service connection for hearing loss is regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

The evidence regarding hearing loss that was in the claims file in September 2003 included medical records from service and the following years.  During service, on audiometric testing in October 1998, in each ear, the auditory threshold in each of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 30 decibels or fewer.  The threshold was greater than 26 decibels only at 4000 Hertz in the left ear, and at no other frequency.  In audiometric testing in November 1996, April 1997, October 1997, November 1999, and August 2000, the thresholds were at 25 decibels or fewer at all of the relevant frequencies.  The service testing reports do not indicate that speech recognition was tested.  On audiometric testing performed after service, in the December 2002 workplace examination, the thresholds were 25 decibels or fewer at all of the relevant frequencies.  The claim was denied due to lack of a current hearing loss disability.

The evidence that has been added to the claims file since 2003 includes the report VA audiometric testing in April 2010.  On that testing, the thresholds were 25 decibels or fewer at all of the relevant frequencies.  The speech recognition scores were 94 percent in the left ear and 94 percent in the right ear.

The older evidence showed hearing levels that are not considered a disability for VA compensation purposes.  The more recent evidence also shows hearing levels that do not constitute a hearing loss disability pursuant to 38 C.F.R. § 3.385.  As the new evidence, even considered with the old evidence, does not help to show that the Veteran has disabling hearing impairment, the new evidence does not raise a reasonable possibility of substantiating a claim for service connection for hearing loss.  As such, the new evidence is not material to the claim.  The added evidence is not both new and material, so the Board denies the request to reopen the claim.

In reaching the above conclusions with respect to all denied issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart murmur is reopened, and to this extent only the appeal is granted.

New and material evidence not having been received, the claim of entitlement to service connection for a sleep disorder is not reopened and the appeal is denied.

New and material evidence not having been received, the claim of entitlement to service connection for a lung disorder is not reopened and the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for a liver disorder is reopened, and to this extent only the appeal is granted.

New and material evidence not having been received, the claim of entitlement to service connection for a kidney disorder is not reopened and the appeal is denied.

New and material evidence not having been received, the claim of entitlement to service connection for hearing loss is not reopened and the appeal is denied.


REMAND

The reopened claims for service connection for a heart murmur and a liver disorder each must be considered on its merits.  The Board finds that a remand is warranted to develop additional evidence regarding each of those claims.

The assembled evidence leaves questions as to whether the Veteran's heart murmur was found before service or during service, whether the murmur worsened during service, whether any current murmur was caused by events during service, and whether any murmur actually constitutes a disability.  The Board will remand the claim for a VA medical examination with review of the claims file and opinions addressing the relevant questions.

The assembled evidence provides mixed evidence as to the existence and nature of a current liver disorder.  There has been no medical finding or opinion with respect to the Veteran's claim that ionizing radiation exposure during service led to a current liver disorder.  The Board will remand the claim for a VA medical examination with review of the claims file and opinions addressing the nature and likely etiology of any current liver disorder.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for a heart murmur or a liver disorder.  After securing the necessary release, the RO/AMC should obtain these records.  In addition, relevant VA treatment records dating since June 2010 should be obtained from the West Haven VA medical center.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA heart examination to address the nature of any current heart murmur and to obtain an opinion by a physician as to whether such is related to service.  The examiner must review the Veteran's claims.  After examination the Veteran and review of the claims file, the physician should express opinions addressing the following questions:

a. Did the Veteran's heart murmur exist prior to service?  Please provide the medical basis for your conclusion.
b. If the Veteran's heart murmur preexisted service, did it permanently worsen during service (aggravated)?  If so, was that worsening due to the normal progression of the condition?  Please provide the medical basis for your conclusion.
c. Is any current murmur related to the heart murmur noted in service or to aggravation of the heart murmur in service?  Please provide the medical basis for your conclusion.
d. If the heart murmur did not preexist service is the current heart murmur related to the heart murmur in service or to radiation exposure or anthrax vaccine in service?  Please provide the medical basis for your conclusion.

3.  Schedule the Veteran for a VA liver examination to determine whether the Veteran suffers from any current liver disability and if so, whether such is related to service.  The examiner must review the claims file.  After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran suffers from any current liver disability and if so, provide a diagnosis for such.  For any current liver disability, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder began during service or developed as a result of radiation exposure or other events during service.  If the Veteran has no current liver disability, the examiner should explain why the abnormal liver function tests in the past and his positive hepatitis A antibody do not reflect a liver disability.  The examiner must explain the medical basis for the opinions provided. 

4.  After completion of the above, review the expanded record and determine if the Veteran's remanded claims can be granted.  If any of the remanded claims remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


